Citation Nr: 1409824	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-18 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include adjustment disorder.


REPRESENTATION

Veteran represented by:	Lori N. Chism, Attorney


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1979 to March 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Recharacterization of an Issue on Appeal

The Board notes that here, the Veteran originally filed a claim of entitlement to service connection for PTSD.  The medical evidence of record indicates, however, that while the Veteran was not diagnosed with PTSD, he has been diagnosed with adjustment disorder mixed mood.  (See VA treatment note of September 16, 2004.)  Therefore, although not claimed by the Veteran, the appeal is broadened from the Veteran's original claim to include entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include adjustment disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that a Veteran's claim for PTSD must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits in support of the claim).

The Board notes that while the claims file includes transcript of a hearing before the Board, this hearing does not relate to the issues on appeal in this case, and therefore, is not relevant.  In his substantive appeal, the Veteran's representative stated that a Board hearing was not wanted.

A review of the Virtual VA processing system shows additional VA outpatient treatment records from 2013.  

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include adjustment disorder mixed mood, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran does not have a diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the RO sent the Veteran a letter in December 2009, prior to the initial adjudication, which provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between the VA and the claimant in developing the appeal.  The letter also explained how the VA determined the disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veterans service personnel, and service and VA treatment records have been associated with the claims folder.  Neither the Veteran nor his representative have provided any information about outstanding evidence in response to the VCAA notice letter sent in December 2009.  The Board has carefully reviewed Veteran's statements and concludes that no available outstanding evidence has been identified.     

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claims; however, the Board finds that such is not necessary in the instant case with regard to the Veteran's claim for PTSD.  Specifically, as will be discussed below, there is no evidence of record showing that the Veteran is diagnosed with PTSD.  A mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  A review of the Veteran's STRs and post-service VA outpatient records shows no diagnosis of PTSD.  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the PTSD claim. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his PTSD claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
 
II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV). 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by re designating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the Veteran does not claim, nor does the evidence show, that he was engaged in combat with the enemy while in service.  Nor does the Veteran allege that his in-service stressor involves the fear of hostile military or terrorist activity.  Therefore, the Veteran's in-service stressor requires independent verification and does not trigger the application of the newly amended regulations in 38 C.F.R. § 3.304(f)(3). 

Instead, the Veteran asserts that his current psychiatric disability is related to ongoing harassment from superiors prior to military discharge and the eventual forceful discharge from the military, and fights resulting in jail on base.  While he has asserted that he has PTSD as a result of these in-service stressors, review of the record shows that he does not have a competent, credible, and probative diagnosis of PTSD. 

The evidentiary record contains all available and obtainable VA treatment records, which document medical treatment the Veteran has received since service.  The VA treatment records do not contain a diagnosis of PTSD rendered pursuant to the DSM-IV, based on military, or even non-military, stressors.  This is probative evidence against the Veteran's claim.  There is no other competent lay or medical evidence containing a diagnosis of PTSD included in the record.  An October 2004 VA Outpatient note specifically notes that the Veteran did not have PTSD.   

Furthermore, although the Veteran believes that he has PTSD that is related to his military service, PTSD or any other psychiatric disability is not the type of condition which may generally be diagnosed by a lay person, as the diagnosis must be consistent with the criteria listed in the DSM-IV.  There is no indication that the Veteran has reported a contemporaneous medical diagnosis; nor is there any indication that the Veteran has described symptoms which were later supported by a competent, credible, and probative diagnosis of PTSD by a medical professional.  See Jandreau, supra.  Instead, the Board finds the preponderance of the evidence of record reflects that the Veteran does not have a current diagnosis of PTSD.  Without a diagnosis of PTSD, VA need not determine whether the Veteran's reported stressors can be verified, since the Veteran's PTSD claim may only be granted if he has a current diagnosis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary before the Veteran's claim of service connection for an acquired psychiatric disorder other than PTSD, to include adjustment disorder, can be adjudicated.

The Veteran essentially contends that his acquired psychiatric disability other than PTSD, to include adjustment disorder, is related to active service.  A September 2004 VA outpatient note shows a diagnoses of  adjustment disorder mixed mood on Axis I.  It is not clear from a review of the Veteran's claims file, however, whether he currently experiences an acquired psychiatric disorder other than PTSD, to include adjustment disorder, and, if so, whether it is related to active service. 

The Board observes that VA's duty to assist includes providing claimants with a thorough and comprehensive medical examination where necessary to adjudicate the claim.  See generally Robinette v. Brown, 8 Vet. App. 69 (1995).  However, to date the Veteran has not been provided a VA examination to determine the nature and etiology of an acquired psychiatric disorder other than PTSD, to include adjustment disorder.  Because an opinion has not yet been obtained regarding whether the Veteran's current acquired psychiatric disorder other than PTSD, to include adjustment disorder, if diagnosed, is related to active service, the Board finds that a remand for an examination is necessary.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for an acquired psychiatric disorder other than PTSD, to include adjustment disorder, since his separation from active service.  Obtain all VA treatment records since July 28, 2011, which have not already been obtained.  Once signed releases are received from the Veteran, obtain all private treatment records which have not already been obtained.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  Additionally, provide all VA records of treatment from July 

2. Schedule the Veteran for an appropriate examination to determine the nature and etiology of any acquired psychiatric disorder other than PTSD, to include adjustment disorder.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disorder other than PTSD, to include adjustment disorder, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

3. The Veteran should be given adequate notice of the requested examination, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4. Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


